 Case 20-00005-mdc Doc 14-1 Filed 04/14/20 Entered 04/14/20 19:18:05                      Desc
                Affidavit of Fred W. Hoensch Esq. Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  In re:
                                                        Case No. 2:19-bk-11998-mcd
  KIMBERLY GLASER,
                                                        Chapter 13
                              Debtor.

  KIMBERLY GLASER,
                                                        Adv. Proc. No. 2:20-ap-00005-mdc
                              Plaintiff,

            v.

  WELLS FARGO BANK NATIONAL
  ASSOCIATION, AS TRUSTEE FOR
  CARRINGTON MORTGAGE LOAN TRUST,
  SERIES 2007-FRE1, ASSET-BACKED PASS-
  THROUGH CERTIFICATES and SELECT
  PORTFOLIO SERVICING, INC.

                              Defendants.

 DECLARATION OF FRED W. HOENSCH, ESQ. IN SUPPORT OF THE MOTION TO
            DISMISS PLAINTIFF’S ADVERSARY COMPLAINT

       Fred W. Hoensch, Esq., an attorney duly licensed to practice law in the Commonwealth of

Pennsylvania declares and affirms under penalty of perjury as follows to the best of his knowledge

information and belief:

       1.        I am partner with the law firm of Parker Ibrahim & Berg LLP, attorneys for Wells

Fargo Bank National Association, as Trustee for Carrington Mortgage Loan Trust, Series 2007-

FRE1, Asset-Backed Pass-Through Certificates and Select Portfolio Servicing, Inc. (together,

“Defendants”) in the above-captioned action. I submit this declaration in support of Defendants’

Motion to Dismiss the Adversary Complaint of Kimberly Glaser (“Plaintiff”) with Prejudice.




                                                 1
 Case 20-00005-mdc Doc 14-1 Filed 04/14/20 Entered 04/14/20 19:18:05                       Desc
                Affidavit of Fred W. Hoensch Esq. Page 2 of 3



       2.      Attached hereto as composite Exhibit A are true and correct copies of the

foreclosure complaint (without exhibits) and docket in Wells Fargo Bank, N.A., as Trustee for the

Carrington Mortgage Loan Trust, Series 2007-FRE1, Asset-Backed Pass Through Certificates v.

Kimberly Glaser, at F.J.D. August Term 2017, No. 19146 (the “Foreclosure Action”).

       3.      Attached hereto as Exhibit B is a true and correct copy of the July 16, 2018

judgment entered in favor of Wells Fargo Trust and against Plaintiff in the Foreclosure Action.

       4.      Attached hereto as composite Exhibit C are true and correct copies of Plaintiff’s

Chapter 13 Plan and docket from the underlying bankruptcy action captioned In Re Kimberly

Glaser at Case No. 2:19-bk-11998-mcd (the “Bankruptcy Action”).

       5.      Attached hereto as Exhibit D is a true and correct copy of the November 1, 2019

Stipulation entered into by Plaintiff in the Bankruptcy Action.

       6.      Attached hereto as Exhibit E is a true and correct copy of the Daily Treasury Yield

Curve Rates for the year 2006 as provided by the U.S. Department of the Treasure Resource

Center, available for viewing online at: https://www.treasury.gov/resource-center/data-chart-

center/interest-rates/Pages/TextView.aspx?data=yieldYear&year=2006

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.



                                    [signature page to follow]




                                                2
 Case 20-00005-mdc Doc 14-1 Filed 04/14/20 Entered 04/14/20 19:18:05         Desc
                Affidavit of Fred W. Hoensch Esq. Page 3 of 3



Executed on: April 14, 2020              PARKER IBRAHIM & BERG LLP

                                         /s/ Fred W. Hoensch
                                         Fred W. Hoensch, Esq.
                                         1635 Market Street, 11th Floor
                                         Philadelphia, Pennsylvania 19103
                                         Phone: 267.908.9800
                                         Fax: 267.908.9888
                                         fred.hoensch@piblaw.com

                                         Counsel for Defendants,
                                         Wells Fargo Bank National Association, as
                                         Trustee for Carrington Mortgage Loan
                                         Trust, Series 2007-FRE1, Asset-Backed
                                         Pass-Through Certificates and Select
                                         Portfolio Servicing, Inc.




                                     3
